Case 4:20-cv-02078-MWB Document 25 Filed 11/10/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR
PRESIDENT, INC., e¢ al.,

Plaintiffs,

Civil Action No. 4:20-cv-02078-

v. MWB

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,

Judge Matthew W. Brann

Defendants.

ee ee ee ee

 

SECRETARY OF THE COMMONWEALTH KATHY BOOCKVAR’S
MOTION TO TRANSFER TO HARRISBURG DIVISION

Plaintiffs filed this action on November 9, 2020 against Secretary of the
Commonwealth Kathy Boockvar and seven of Pennsylvania’s 67 counties, only one
of which is in the Middle District. Secretary Boockvar understands that the case has
been assigned to the Honorable Matthew W. Brann, whose main chambers are
located in Williamsport, Pennsylvania. The Secretary disputes that Plaintiffs have
stated a claim and intends to promptly move to dismiss and request expedited
consideration of that motion.

At this time, however, the Secretary respectfully requests that the Court order
that the case proceed in Harrisburg, where the main defendant, Secretary Boockvar,

is located, along with her team at the Department of State. At present, Secretary
Case 4:20-cv-02078-MWB Document 25 Filed 11/10/20 Page 2 of 5

Boockvar and the Department are very busy completing various post-election tasks,
including providing support to all 67 counties on a range of issues and preparing to
certify the results of the election. Ensuring that Secretary Boockvar, and other key
Department staff do not have to leave Harrisburg for expedited proceedings is
necessary to the time-sensitive ongoing critical operations of the Department.
Section 1404 provides “a district court may transfer any civil action to any
other district or division where it might have been brought” “[flor the convenience
of parties and witnesses” and “in the interest of justice.” Here, the case clearly could
have been brought initially in Harrisburg, which is obviously the capital of
Pennsylvania and situs of the primary defendant and Department of State. By
contrast, there does not appear to be any connection to Williamsport other than
proximity to one Defendant, and the rest of the Defendants would be more closely
situated to Harrisburg. Additionally, conducting this matter in Harrisburg will be
more efficient, because Secretary Boockvar is a defendant in a matter pending in
the Harrisburg Division of the Middle District that, like this case, includes contested
allegations that the Statewide Uniform Registry of Electors system is imperfect. On
October 19, 2020 Chief Judge Jones, following a hearing, denied plaintiff's motion
for preliminary injunction in that matter. See Public Interest Legal Foundation v.
Kathy Boockvar, No. 1:20-cv-1905 (MD. Pa. Oct. 19, 2020), ECF No. 27. The

Court should therefore exercise its discretion to confirm that the proceedings will
Case 4:20-cv-02078-MWB Document 25 Filed 11/10/20 Page 3 of 5

take place in Harrisburg. See In re United States, 273 F.3d 380, 387 (3d Cir.1995)
(“Whether to transfer a case is generally committed to the discretion of the district
courts.”’).

Plaintiffs would not suffer any prejudice from conducting proceedings in
Harrisburg since they filed the action in Middle District of Pennsylvania. Plaintiffs’
counsel is located in Pittsburgh and Philadelphia, and the allegations in the

Complaint pertain to purported conduct that occurred in Harrisburg and around the

 

Commonwealth.
Dated: November 10, 2020 Respectfully submitted,
MYERS BRIER & KELLY LLP PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL

By: Daniel T. Brier By: /s/Keli M. Neary
Daniel T. Brier Keli M. Neary
Donna A. Walsh Karen M. Romano
425 Spruce Street, Suite 200 Nicole Boland
Scranton, PA 18503 Stephen Moniak
(570)-342-6011 15th Floor, Strawberry Square

Harrisburg, PA 17120

(717) 787-2717 (telephone)
(717) 772-4526 (facsimile)
kromano@attorneygeneral.gov
kneary@attorneygeneral.gov
nboland@attoreygeneral.gov
smoniak@attorneygeneral.gov

Counsel for Kathy Boockvar
Secretary of the Commonwealth of
Pennsylvania
Case 4:20-cv-02078-MWB Document 25 Filed 11/10/20 Page 4 of 5

CERTIFICATE OF NONCONCURRENCE

[hereby certify that I sought the concurrence of counsel for Plaintiffs,
Ronald Hicks, Esquire in this Motion. I have not received a response from Mr.

Hicks.

CERTIFICATE OF CONCURRENCE

I hereby certify that I sought the concurrence of counsel for Allegheny,
Montgomery, Philadelphia and Delaware Counties. All counsel concur in this

Motion.

/s/ Daniel T. Brier
Case 4:20-cv-02078-MWB Document 25 Filed 11/10/20 Page 5 of 5

CERTIFICATE OF SERVICE

I hereby certify that on November 10, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties who have appeared in
this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

/s/ Daniel T. Brier
Daniel T. Brier

 

Counsel for Kathy Boockvar
Secretary of the Commonwealth of
Pennsylvania
